HASBANI & LIGHT, P.C.
450 Seventh Avenue, Ste 1408
New York, New York 10123
(212) 643-6677
Rafi Hasbani, Esq.
Counsel for Plaintiff Windward Bora, LLC

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------X
 WINDWARD BORA, LLC,
                                                       Plaintiff
                                                                               Docket No.:
                          -AGAINST-

 DEAN HOLDING LLC; LEROY M. FREDERICK, JR.;
 AMOS FINANCIAL LLC; HAREL GROUP INVESTORS
 LLC; NEW YORK STATE DEPARTMENT OF
 TAXATION AND FINANCE; AM TRUST BANK; CITY
 OF        NEW          YORK        DEPARTMENT            OF
 TRANSPORTATION                PARKING         VIOLATIONS
 BUREAU; CITY OF NEW YORK ENVIRONMENTAL
 CONTROL BOARD; NEW YORK CITY DEPARTMENT
 OF HOUSING PRESERVATION & DEVELOPMENT;
 “JOHN DOE” and “JANE DOE,” the last two names being
 fictitious, said parties intended being tenants or occupants,
 if any, having or claiming an interest in, or lien upon, the
 premises described in the complaint,

                                                      Defendants.

---------------------------------------------------------------------------X


         I, Rafi Hasbani, Esq., pursuant to CPLR §2106 and under the penalties of perjury, affirms
 as follows:

         1.      I am an attorney at law duly licensed to practice in the state of New York and am
affiliated with the law firm Hasbani & Light, P.C., attorneys for Plaintiff(s) in the above- captioned
foreclosure proceeding. As such, I am fully aware of the underlying action, as well as the
proceedings had herein.

        2.     I am aware that, as a result of the COVID-19 pandemic, various state and federal
authorities have issued statutes and executive orders regulating the time and manner of
commencement and prosecution of foreclosure proceedings. These include (without limitation),
gubernatorial Executive Orders 202.8 (March 20, 2020), 202.14 (April 7, 2020), 202.28 (May 7,
2020), and 202.38 (June 6, 2020); Chief Administrative Judge Administrative Orders AO/68/20

                                                        1
(March 16, 2020), AO/121/20 (June 9, 2020), and AO/127/20 (June 18, 2020); and federal
Coronavirus Aid, Relief, and Economic Security Act (CARES Act, enacted on March 27, 2020),
Department of Veterans Affairs Circular 26-20-22 (June 17, 2020), and Department of Housing
and Urban Development Mortgagee Letter 2020-19 (June 17, 2020).

        3.     I have reviewed these authorities, have consulted with my client, and affirm that, to
the best of my knowledge, information, and belief, the petition and other papers filed or submitted
to the Court in this matter comport with the requirements of those state and federal directives --
including the directive, set forth in Executive Order 202.28, that "[t]here shall be no initiation of a
proceeding or enforcement of ... a foreclosure of any residential or commercial mortgage, for
nonpayment of such mortgage, owned ... by someone that is eligible for unemployment insurance
or benefits under state or federal law or otherwise facing financial hardship due to the COVID-19
pandemic for a period of sixty days beginning on June 20, 2020."

    4.      I am aware of my obligations under New York Rules of Professional Conduct (22
NYCRR Part 1200) and 22 NYCRR Part 130.

Dated: New York, New York
       July 1, 2020
                                                       /s/ Rafi Hasbani
                                                       Rafi Hasbani, Esq.
                                                       Counsel for Plaintiff




Please note: Counsel may augment this affirmation to provide explanatory details, and may
file supplemental affirmations or affidavits for the same purpose.




                                                  2
